Citation Nr: 1518899	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for pleural plaques due to asbestos exposure (lung disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1957 to December 1960. 

These matters come on appeal before the Board of Veterans' Appeals from a May 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO).  In that rating decision, the RO awarded service connection for pleural plaques related to asbestos exposure and assigned a noncompensable evaluation.  The Veteran appealed.  

By the way of an August 2014 rating decision, the RO increased the assigned evaluation to 10 percent, effective from the date of claim.  The issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran raised the matter of entitlement to a TDIU due to his service-connected lung disability in September 2014.  Such matter is considered to be inextricably intertwined with his claim for an increased rating for lung disability, and is on appeal per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was afforded a VA examination in April 2014, which reflects current diagnoses of pleural plaques and chronic obstructive pulmonary disorder (COPD). The Board has reviewed the pulmonary function test results from the pulmonary function testing which was performed in April 2014 that reflected the Veteran's pre-bronchodilator findings of FVC was 48 percent, FEV-1 was 53 percent, and DLCO was 66 percent, and the Veteran's post-bronchodilator findings of FVC was 59 percent and FEV-1 was 66 percent.  The VA examiner found that post-bronchodilator findings of DLCO did not need to be reported.  See August 2014 addendum to the April 2014 VA examination report.  

Under 38 C.F.R. § 4.97, General Rating Formula for Rating Interstitial Lung Disease, the use the post-bronchodilator value for FVC shown on April 2014 pulmonary function testing could potentially result in assignment of 60 percent rating for the disability at issue, whereas the pre-bronchodilator DLCO result was suggestive of a 10 percent rating.  In addition, the FEV-1 post-bronchodilator test result from that date could dictate a 30 percent rating if the General Rating Formula for Rating Restrictive Lung Disease was used instead.  The provisions of 38 C.F.R. § 4.96(d)(6) indicate that when there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used. 

The April 2014 examiner indicated that DLCO percentage most accurately reflects the Veteran's current pulmonary function.  However, the examiner did not provide any statement in support of this conclusion.  Given the disparity in the April 2014 pulmonary function test results reported, the Board finds that it would be helpful to have a rational statement for why the Veteran's DLCO percentage as oppose to his FVC percentage more accurately reflects the level of his disability.   Accordingly on remand, ask the VA examiner to review the April 2014 pulmonary function test results and provide an explanation for why one pulmonary function test result more accurately reflects the Veteran's pulmonary function opposed to the other pulmonary function test results. 

In addition, as noted above, the medical evidence reflects that the Veteran also has COPD, but it is not service connected.  No medical opinion has been provided on whether the Veteran's COPD is proximately due to his pleural plague disability.  On remand, the August 2014 VA examiner should be asked to provide an addendum medical statement on the etiology of the Veteran's asthma, to include whether it is proximately due to his service-connected benign asbestos-related pleural disease. 

Rating Schedule for respiratory diseases under 38 C.F.R. § 4.97, provides that both COPD and asbestosis-related disorders are evaluated based on the severity of findings from a pulmonary function tests.  See 38 C.F.R. § 4.97, Diagnostic Codes 6604 and 6833.  VA regulations provide that evaluations under Codes 6600 to 6817 and 6822 to 6847, for co-existing conditions, may not be combined with each other.  38 C.F.R. § 4.96(a).  This reinforces the prohibition against pyramiding.  38 C.F.R. § 4.14.  To that extent, the Board notes that higher evaluations may be obtained for COPD disability under Diagnostic Code 6604, if applicable to the Veteran's case.  A medical opinion is needed to address whether the Veteran's COPD is wholly separate from his service-connected benign asbestos-related pleural plague disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

2. Arrange for the Veteran's claims folder to be reviewed by the VA examiner from the April 2014 VA respiratory examination, including pulmonary function test, in order to provide addendum medical statements.  The VA examiner should review the claims file, to include the April 2014 VA examination as well as any relevant records in Virtual VA, and a copy of this REMAND in conjunction with the examination.  (If the examiner who conducted the April 2014 VA respiratory examination is unavailable, then arrangements should be made for an appropriate specialist to review the claims folder and provide a supplemental VA medical opinion.) 

(a) Provide an explanation on why of the pulmonary function test results more accurately reflect the Veteran's April 2014 pulmonary function; and a medical conclusion on the etiology of the Veteran's COPD, to include whether it is secondary to his service-connected benign asbestos-related pleural disease.  The examiner should review the results of the pulmonary function testing conducted on April 2014, and indicate which out of the FEV-1 and FEV-1/FVC post-bronchodilator test results or DLCO pre-bronchodilator test results from April 2014 more accurately reflect the Veteran's April 2014 pulmonary function. 

(b) Provide a clear statement on whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current diagnosed respiratory disorder (other than asbestos-related pleural plaque disease), to include COPD, is etiologically related to any incident of the Veteran's military service.  The examiner must also provide an opinion as to whether it is at least as likely as not that the respiratory disorder (other than asbestos-related pleural plaque disease) was either (1) caused by or (2) is aggravated by the Veteran's service-connected asbestos-related pleural plaque disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

If the VA examiner determines that the Veteran's current diagnosed respiratory disorder (other than benign asbestos-related pleural disease) is wholly separate from his service-connected pleural plagues and not secondary, then the VA examiner should identify what symptomatology is solely attributable to his service-connected pleural plaque disease as opposed to any other respiratory condition. 

(c) Provide an opinion as to whether the Veteran's service-connected whether the Veteran's service-connected disabilities, (pleural plaques; tinnitus; bilateral hearing loss) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Any and all opinions must be accompanied by a complete rationale. 

3. Thereafter, the RO should review the expanded record and undertake a merits analysis of the claim, including the claim for TDIU.  If any of the claims remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case must include the matter of TDIU if such is denied.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




